Case 8:20-cv-00043-JVS-ADS Document 92-1 Filed 05/15/20 Page 1 of 5 Page ID #:748




 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
                         UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
     Bureau of Consumer Financial Protection, )
13                                            )                Case No.: 8-20-cv-00043-JVS-ADS
                      Plaintiff,              )
14                                            )                DECLARATION OF COLIN
                 vs.                          )                REARDON IN SUPPORT OF
15                                            )                OPPOSITION TO RELIEF
     Chou Team Realty, LLC et al.,            )                DEFENDANTS XO MEDIA, LLC
16                                            )                AND KENNETH LAWSON’S
                      Defendants.             )                MOTION TO DISMISS
17                                            )
                                              )
18                                            )
19
20   I, Colin Reardon, pursuant to 28 U.S.C. § 1746, declare as follows:
21         1.     I am a Senior Litigation Counsel for Plaintiff Bureau of Consumer
22   Financial Protection (“Bureau”) and lead counsel for the Bureau in this action.
23   My business address is 1700 G Street, NW, Washington, D.C. 20552.
24         2.     The facts set forth in this declaration are based on my personal
25   knowledge and, if called as a witness, I could and would testify competently to
26   the statements contained in this declaration.
27
28
                  DECLARATION OF COLIN REARDON IN SUPPORT OF OPPOSITION TO RELIEF DEFENDANTS
                           XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                      1
Case 8:20-cv-00043-JVS-ADS Document 92-1 Filed 05/15/20 Page 2 of 5 Page ID #:749




 1         3.     The Bureau has highlighted certain exhibits below to identify
 2   relevant portions of the exhibits.
 3         4.     Attached as Exhibit A is a true and correct copy of a highlighted
 4   January 2015 email string produced by Chou Team Realty, LLC d/b/a Monster
 5   Loans (“Monster Loans”) during the Bureau’s pre-suit investigation
 6   (ML00011101 – 00011102).
 7         5.     Attached as Exhibit B is a true and correct copy of highlighted
 8   excerpts of Sean Cowell’s Investigational Hearing testimony on February 27,
 9   2019 (pages 1-2, 6-7, 79-80, 230-31, 266-70). The complete transcript can be
10   provided to the Court upon request.
11         6.     Attached as Exhibit C is a true and correct copy of highlighted
12   excerpts of Mikael Van Loon’s Investigational Hearing testimony on November
13   28, 2018 (pages 1-2, 4, 13-15, 34-35, 49-51, 96-99, 108-113, 123-124). The
14   complete transcript can be provided to the Court upon request.
15         7.     Attached as Exhibit D is a true and correct copy of the highlighted
16   limited partnership agreement for Direct Document Solutions, LP produced by
17   Monster Loans during the Bureau’s pre-suit investigation (ML00005315 –
18   00005347). The agreement was produced to the Bureau with signatures
19   missing for certain limited partners, including XO Media, LLC. See
20   ML00005343.
21         8.     Attached as Exhibit E is a true and correct copy of the highlighted
22   limited partnership agreement for Secure Preparation Services, LP produced by
23   Monster Loans during the Bureau’s pre-suit investigation (ML00005348 –
24   00005383). The agreement was produced to the Bureau with signatures
25   missing for certain limited partners, including XO Media, LLC. See
26   ML00005379.
27
28
                  DECLARATION OF COLIN REARDON IN SUPPORT OF OPPOSITION TO RELIEF DEFENDANTS
                           XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                      2
Case 8:20-cv-00043-JVS-ADS Document 92-1 Filed 05/15/20 Page 3 of 5 Page ID #:750




 1         9.     Attached as Exhibit F is a true and correct copy of a redacted
 2   October 31, 2019 letter from counsel for Sean Cowell to counsel for the Bureau
 3   regarding distributions made to Sean Cowell by the student loan debt-relief
 4   companies named as defendants in this action. The complete letter can be
 5   provided to the Court upon request.
 6         10.    Attached as Exhibit G is a true and correct copy of highlighted
 7   excerpts of Bradley Brigante’s Investigational Hearing testimony on November
 8   28, 2018 (pages 1-2, 4-5, 55-56). The complete transcript can be provided to
 9   the Court upon request.
10         11.    Attached as Exhibit H is a true and correct copy of a highlighted
11   March 19, 2015 email exchange produced by Monster Loans during the
12   Bureau’s pre-suit investigation (ML00010430).
13         12.    Attached as Exhibit I is a true and correct copy of a highlighted
14   July 1, 2015 email produced by Monster Loans during the Bureau’s pre-suit
15   investigation (ML00021956).
16         13.    Attached as Exhibit J is a true and correct copy of a highlighted
17   April 8, 2016 email produced by Monster Loans during the Bureau’s pre-suit
18   investigation (ML00022221 – 00022222).
19         14.    Attached as Exhibit K is a true and correct copy of the Declaration
20   of Kenneth Lawson dated June 27, 2019, which was submitted in support of
21   Lawson’s Notice and Opportunity to Respond and Advise (NORA) response.
22   Before the Office of Enforcement recommends that the Bureau commence
23   enforcement proceedings, the Office of Enforcement may give the subject
24   notice of the nature of the subject’s potential violations and may offer the
25   subject the opportunity to submit a written statement in response (NORA
26   response).
27
28
                  DECLARATION OF COLIN REARDON IN SUPPORT OF OPPOSITION TO RELIEF DEFENDANTS
                           XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                      3
Case 8:20-cv-00043-JVS-ADS Document 92-1 Filed 05/15/20 Page 4 of 5 Page ID #:751




 1         15.    Attached as Exhibit L is a true and correct copy of a highlighted
 2   email string from May 2017 produced by Monster Loans during the Bureau’s
 3   pre-suit investigation (ML00022455 – 00022458).
 4         16.    Attached as Exhibit M is a true and correct copy of a highlighted
 5   email string from November 14, 2017 produced by Monster Loans during the
 6   Bureau’s pre-suit investigation (ML00010502 – 00010503).
 7         17.    Attached as Exhibit N is a true and correct copy of a highlighted
 8   email from September 8, 2016 produced by Monster Loans during the Bureau’s
 9   pre-suit investigation (ML00010532 – 00010533).
10         18.    Attached as Exhibit O is a true and correct copy of a highlighted
11   email string from August 1, 2017 produced by Monster Loans during the
12   Bureau’s pre-suit investigation (ML00002761 – 00002763).
13         19.    Attached as Exhibit P is a true and correct copy of a highlighted
14   email string from April and May 2016 produced by Monster Loans during the
15   Bureau’s pre-suit investigation (ML00002795 – 00002797).
16         20.    Attached as Exhibit Q is a true and correct copy of highlighted
17   excerpts of Eduardo Martinez’s Investigational Hearing testimony on March 27,
18   2019 (pages 1-2, 4-6, 50-52, 217-220, 232-234). The complete transcript can
19   be provided to the Court upon request.
20         21.    Attached as Exhibit R is a true and correct copy of a redacted
21   exhibit from the March 27, 2019 Investigational Hearing of Eduardo Martinez.
22   This exhibit is discussed at pages 217-220 of the excerpts of that Investigational
23   Hearing. (See Exhibit Q.) The check images in the exhibit were produced to
24   the Bureau by Wells Fargo Bank, N.A. during the Bureau’s pre-suit
25   investigation.
26         22.    On April 10, 2020, the Bureau served interrogatories on Relief
27   Defendants Lawson and XO Media, LLC. Attached as Exhibit S are true and
28
                  DECLARATION OF COLIN REARDON IN SUPPORT OF OPPOSITION TO RELIEF DEFENDANTS
                           XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                      4
Case 8:20-cv-00043-JVS-ADS Document 92-1 Filed 05/15/20 Page 5 of 5 Page ID #:752




 1   correct copies of their May 8, 2020 responses and objections to the
 2   interrogatories.
 3
 4   I declare under penalty of perjury that the foregoing is true and correct.
 5
 6   Executed on: May 15, 2020
 7
                                                    /s/ Colin Reardon      __
 8                                                  Colin Reardon
                                                    Bureau of Consumer Financial Protection
 9                                                  1700 G Street, NW
                                                    Washington, D.C. 20552
10
                                                    Attorney for Plaintiff Bureau of
11                                                  Consumer Financial Protection
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                  DECLARATION OF COLIN REARDON IN SUPPORT OF OPPOSITION TO RELIEF DEFENDANTS
                           XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                      5
